 

Exhibit 10.3

 

Avalon (Shanghai) Healthcare Technology Co. Ltd.



4400 Route 9 South, Suite 3100



Freehold, New Jersey 07728

 

January 3, 2019

 

Meng Li



c/o Avalon GloboCare Corp.



4400 Route 9 South, Suite 3100



Freehold, New Jersey 07728

 

Re:       Executive Employment Agreement

 

Ms. Li:

 

Reference is hereby made to that certain Executive Employment Agreement entered
between Avalon (Shanghai) Healthcare Technology Co. Ltd. (the “Company”) and
yourself dated January 11, 2017 (the “Agreement”). In acknowledgment of your
services to date and in order to properly compensate you for your services going
forward, we hereby agree as follows:

 

1)The amendment and restatement of Section 3(a) of the Agreement:

  

A base salary of $340,000.00 USD to be paid in RMB (the “Base Salary”), such
Base Salary to commence on January 1, 2019 and shall be payable in periodic
equal installments in accordance with the normal payroll practices of the
Company, but in no event less often than monthly. The Executive’s Base Salary
will be subject to modification during the Executive’s employment in accordance
with the Company’s practices, policies, and procedures but will not be reduced
without Executive’s mutual agreement.

 

2)In accordance with Section 3(b) of the Agreement, the Company hereby agrees to
issue you stock options to acquire 150,000 shares of common stock at an exercise
price of $2.00 per share, which such grant is subject to the shareholders
representing a majority of the Company’ issued and outstanding voting stock
approving a Stock Incentive Plan covering such stock options.

 

Please execute below agreeing to the above amendment.

 



  Avalon (Shanghai) Healthcare Technology Co. Ltd.       By: /s/ Luisa
Ingargiola   Name: Luisa Ingargiola   Title: Chief Financial Officer

 

ACKNOWLEDGED AND AGREED:

 

/s/ Meng Li



Meng Li



 